Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Allowable Subject Matter
Claims 1-18  are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites in a detailed manner for using an selected trust broker nodes and proxy rule for sending the connection request and outbound messages. Specifically, the claims recites “based on the identity associated with the device, 
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

The closest prior art found is Secret Forwarding of Events over Distributed
Publish/Subscribe Overlay Network to Yoon, which discloses the forwarding of message using brokers see § The Management of Broker Replicas & Fig. 6 & Introduction. However, Yoon does not disclose ““based on the identity associated with the device, selecting a trust broker node from a plurality of trust broker nodes; establishing a proxy rule associated with the device and the selected trust broker node”.

The next closest prior art found is US Patent Pub 2014/0351573 to Martini which discloses an broker being used for connection request see Fig. 3 & Par. 003-004. However, Martini does not disclose “based on the identity associated with the device, selecting a trust broker node from a plurality of trust broker nodes; establishing a proxy rule associated with the device and the selected trust broker node”.

The next closest prior art found is  US Patent 10237364 to Megiddo which discloses the dynamic pool of brokers being used for connection between client and server see Fig. 2. However, Megiddo does not disclose “based on the identity associated with the device, 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov